Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 822*—when rulings on motions must he preserved in hill of exceptions. In order to preserve for review the rulings of the trial court on motions, the evidence of such rulings must be preserved in a bill of exceptions, and it is not sufficient that the rulings are copied into the statutory record. 2. Appeal and error, § 824*—when exceptions to rulings of trial court not part of record. Exceptions to the rulings of the trial court which appear in the record but are not preserved by the bill of exceptions are not a part of the record, and the errors assigned thereon cannot be considered on review. 3. Municipal Court of Chicago, § 28*—how rulings on petition for change of venue must he preserved for review. The rulings of the Municipal Court on a petition for a change of venue are not before the Appellate Court unless the petition and rulings thereon appear either by a bill of exceptions, stenographic report or a statement of facts as provided by section 23 of the Municipal Court Act (J. & A. H 3335). 4. Appeal and error, § 1751*—when judgment affirmed on writ of error. On a writ of error where the questions sought to be presented are not preserved in such manner that they can be reviewed by the Appellate Court, the judgment of the lower court must be affirmed.